                                                                            -      ,_,.d_,.,,..,._~   .. ~ - - -   --~   ~ ...   --,

                                                                I rr~·rs,_,,
                                                                  l..,.      J
                                                                     J;_1-1..,
                                                                                 \1~·     ½-r-r.~
                                                                                    i.J;"'"    J
                                                                                                                                  1:
                                                                                                                                  '




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
INRE:                                                               03 MDL 1570 (GBD) (SN)

TERRORIST ATTACKS ON                                                            JUDGMENT
SEPTEMBER 11, 2001

------------------------------------------------------------X
This document relates to:

     Ashton et al v. al Qaeda Islamic Army, et al., 02 Civ. 6977 (GBD) (SN)

     Burlingame v. Bin Laden, et al., 02 Civ. 7230 (GBD) (SN)

   It is, ORDERED, ADJUDGED AND DECREED: That for the reasons stated in

the Court's Memorandum Decision and Order dated February 14, 2020, Magistrate Judge Sarah

Netburn's February 11, 2020 Report and Recommendation (the "Report"), recommending that this

Court grant Plaintiffs' motion and recommending the amounts in which each Plaintiff should be

awarded pain and suffering damages; (Report, ECF No.5915, at 6-7)), is adopted. Plaintiffs motion

for Final Judgments (ECF No. 4718), is granted. it is

   ORDERED that the Plaintiffs identified in the attached Exhibit A are awarded judgment

for pain and suffering damages as set forth in Exhibit A~ and it is

   ORDERED that prejudgment interest is awarded to be calculated at a rate of 4.96 percent per

annum, all interest compounded annually over the same period; and it is

  ORDERED that the Plaintiffs not appearing on Exhibit A and who were not previously awarded

damages awards may submit in later stages applications for punitive, economic, and/or other

damages awards that may be approved on the same basis as currently approved for those Plaintiffs

Appearing on Exhibit A or in prior filings.
Dated: New York, New York
       February 18, 2020




                            THIS DOCUMENT WAS Ehl'f1=<4D
                            ON THE DOCK.ETON~
EXHIBIT A
      Ling N. Young      $12,000,000
2   Virginia DiChiara    $12,000,000
3     Kathy Cordero      $10,000,000
4   Edward A. Nicholls   $10,000,000

5     Valecia Parker     $7,000,000
